Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Layton (Patent No.: 5323294) filed in the IDS on 06/04/2020 in view of Hu (Pub. No.: US 2013/0040427).
Re claim 1, Layton, FIG. 2 teaches an electronic control device comprising: 
a substrate (12); 
a heat generating component (13/15) mounted on the substrate; 
a heat dissipation unit (15) thermally coupled to a surface of the heat generating component (14) located on a side opposite to the substrate side; 
a cooling mechanism (13/15) thermally coupled to the heat dissipation unit, 
wherein the heat dissipation unit (15) includes: 
a porous thermal conductor (15a, FIG. 3, col. 3, lines 45-51), and 
a semi-cured resin (15b) which includes a heat conductive filler and is formed between at least the porous thermal conductor and the surface of the heat generating component (13/15); and

    PNG
    media_image1.png
    481
    941
    media_image1.png
    Greyscale

wherein a protruding portion (the down ward portion of 13 that touches 12/[PofHGC]) surrounding an outer periphery of the porous thermal conductor (15a) and extending to the substrate side (12) is provided on a surface of the cooling mechanism on the heat generating component side,
wherein the heat generating component (13/15) includes a lower back portion ([LBP], Fig. 2 [as shown above]) having a thickness (vertical thickness) smaller than that of a central portion (of 15/13/14) on a peripheral portion on the surface side. 
wherein the semi-cured resin including a heat conductive filler (15b) is formed between a top surface [TSofP] of the protruding portion and the lower back portion [LBP] of the heat generating component (13/15).
Layton fails to teach wherein the semi-cured resin is in direct contact with the protruding portion, wherein an inner region of the protruding portion is formed to be thicker than an outer periphery side region of the protruding portion, wherein the semi-cured resin is in direct contact with the top surface, and wherein the semi-cured resin is in direct contact with the lower back portion.

    PNG
    media_image2.png
    551
    750
    media_image2.png
    Greyscale

Hu teaches wherein the semi-cured resin (thermal adhesive 32, FIG. 7B [as shown above]) is in direct contact with the protruding portion [PP], 
wherein an inner region [IR] of the protruding portion is formed to be thicker than an outer periphery side region [OR] of the protruding portion, 
wherein the semi-cured resin (32) is in direct contact with the top surface [TS], and wherein the semi-cured resin (32) is in direct contact with the lower back portion [BS].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving heat conductivity by maximizing the contact surface areas between the chips and the thermal adhesive layer as taught by Hu. 
Re claim 2, in the combination, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the semi-cured resin (15b) is formed between the porous thermal conductor (15a) and the cooling mechanism (14).
Re claim 3, in the combination, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein the heat dissipation unit further includes a solder layer formed between the porous thermal conductor and the cooling mechanism (“the heat sink 14 is attached by solder or a thermally conductive epoxy to the lid 13”, col. 3, lines 20-24).
Re claim 4, in the combination, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein the semi-cured resin including a heat conductive filler (15b) is filled in a pore of the porous thermal conductor (15a).
Re claim 5, in the combination, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the porous thermal conductor (15b) covers an entire region (the region interface between 15 and 13) of the surface of the heat generating component (13).
Re claim 8, in the combination, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein the top surface of the protruding portion (middle portion of 13) is disposed closer to the lower back portion side than the surface of the central portion of the heat generating component (13/15).
Re claim 9, in the combination, Layton, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the protruding portion (the down ward portion of 13 that touches 12) is formed to cover an outer periphery of the heat generating component (15/13), and the semi-cured (15b) is formed between the top surface and a peripheral portion (middle portion) of the heat generating component (13/15).
Re claim 10, in the combination, Layton, FIG. 2 teaches the electronic control device according to claim 9, wherein the top surface of the protruding portion (the down ward portion of 13 that touches 12) is disposed closer to the substrate (12) side than the surface of the heat generating component.
Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Refai-Ahmed (Pub. No.: US 2010/0314093) in view of Hu.
    PNG
    media_image3.png
    608
    941
    media_image3.png
    Greyscale

Re claim 1, Refai-Ahmed, FIG. 2 teaches an electronic control device comprising: 
a substrate (25); 
a heat generating component (50+[aPP]) mounted on the substrate; 
a heat dissipation unit (65+40, ¶ [0030]) thermally coupled to a surface of the heat generating component (50+[aPP]) located on a side opposite to the substrate side; and 
a cooling mechanism (“heat sink (not shown)”, [0028]) thermally coupled to the heat dissipation unit, wherein the heat dissipation unit includes: 
a porous thermal conductor (porous vapor membrane 40, [0035]); and 
a semi-cured resin (coolant 65, [0031]) which includes a heat conductive filler and is formed between at least the porous thermal conductor and the surface of the heat generating component (10); and
wherein a protruding portion ([aPP], FIG. 6 [as shown above]) surrounding an outer periphery of the porous thermal conductor (porous vapor membrane 40) and extending to the substrate side (25) is provided on a surface of the cooling mechanism on the heat generating component side,
wherein the heat generating component (50+[aPP]) includes a lower back portion (15) having a thickness (vertical thickness) smaller than that of a central portion (of 50) on a peripheral portion on the surface side, and 
wherein the semi-cured resin (coolant 65) including is formed between a top surface (of 50) of the protruding portion and the lower back portion 15 of the heat generating component (50+[aPP]).
Refai-Ahmed fails to teach wherein the semi-cured resin is in direct contact with the protruding portion, wherein an inner region of the protruding portion is formed to be thicker than an outer periphery side region of the protruding portion, wherein the semi-cured resin is in direct contact with the top surface, and wherein the semi-cured resin is in direct contact with the lower back portion.
Hu teaches wherein the semi-cured resin (thermal adhesive 32, FIG. 7B [as shown above]) is in direct contact with the protruding portion [PP], 
wherein an inner region [IR] of the protruding portion is formed to be thicker than an outer periphery side region [OR] of the protruding portion, 
wherein the semi-cured resin (32) is in direct contact with the top surface [TS], and wherein the semi-cured resin (32) is in direct contact with the lower back portion [BS].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improving heat conductivity by maximizing the contact surface areas between the chips and the thermal adhesive layer as taught by Hu.
Re claim 2, in the combination, Refai-Ahmed, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the heat dissipation unit (65+40) further includes a semi-cured resin which includes a heat conductive filler (thermal interface material (not shown), [0031]) and is formed between the porous thermal conductor (40) and the cooling mechanism (65).
Re claim 3, in the combination, Refai-Ahmed, FIG. 2 teaches the electronic control device according to claim 1, wherein the heat dissipation unit (65+40) further includes a solder layer formed between the porous thermal conductor and the cooling mechanism (solder joint 90, [0030]).
Re claim 5, in the combination, Refai-Ahmed, FIG. 2 teaches the electronic control device according to claim 1, wherein 
the porous thermal conductor (40) covers an entire region of the surface of the heat generating component (50+[aPP]).
Response to Arguments
Applicant's arguments filed 06/21//2022 have been fully considered but they are moot due to a new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894